

SEPARATION AND RELEASE AGREEMENT
This Separation and Release Agreement (this “Agreement”) is entered by and
between James A. Bianco (“Executive”) and CTI BioPharma Corp., a Washington
corporation (the “Company”), on this 2nd day of October, 2016 (the “Effective
Date”).
WHEREAS, Executive has been employed by, and is an officer of, the Company, and
Executive desires to resign from such positions with the Company as set forth
below;
WHEREAS, Executive is a party to an employment agreement with the Company dated
January 1, 2011, as subsequently amended (the “Employment Agreement”); and
WHEREAS, the parties desire to enter into this Agreement on the terms and
conditions set forth below.
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Agreement, Executive and the Company agree as follows:
1.Resignation. Executive irrevocably resigns as an officer (including, without
limitation, as Chief Executive Officer and President of the Company), employee,
director, manager and in each and every other capacity with the Company and each
of its Affiliates (as such term is defined below), other than as a member of the
Company’s Board of Directors (the “Board”) and as an employee of the Company,
effective on the Effective Date. Executive irrevocably resigns as an employee of
the Company effective on October 14, 2016 (the “Separation Date”). The Company
confirms that such resignations are accepted. Executive agrees that, after the
Separation Date, he shall hold no such position. Executive agrees that he has no
right to be re-nominated or re-elected as member of the Board, although nothing
in this Agreement prohibits such re-nomination or re-election. Executive agrees
that he has been paid all compensation and benefits due from the Company and
each of its Affiliates (including, but not limited to, accrued vacation, salary,
bonus, incentive, and other wages), and that all payments due to Executive from
the Company or any of its Affiliates after the Effective Date shall be
determined under this Agreement and the Consulting Agreement (as such term is
defined below). Executive agrees that he has submitted and been reimbursed for
all reimbursable business expenses. Executive agrees that, during the period of
time he serves as a member of the Board following the Effective Date, he will
not be entitled to receive any compensation for such service (other than
reimbursement for travel for Board meetings and other customary Board-related
expenses, consistent with and subject to the Company’s expense reimbursement
policies for non-employee members of the Board as such policies are in effect
from time to time). As used in this Agreement: (i) the term “Affiliate” means a
person that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, the Company; (ii) the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a person; and (iii) the term “person” shall be
construed broadly and includes, without limitation, an individual, a


1



--------------------------------------------------------------------------------




partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
2.    Consulting Agreement and Proprietary Information Agreement. Concurrently
with entering into this Agreement, Executive and the Company are entering into
(a) the Consulting Agreement attached hereto as Exhibit A (the “Consulting
Agreement”) and (b) the Proprietary Information and Inventions Assignment
Agreement attached hereto as Exhibit B (the “Proprietary Information
Agreement”).
3.    Executive’s Representation. Executive has represented and hereby
represents that in his actions undertaken as a Company director, officer and
employee, he acted in good faith and in a manner that he reasonably believed to
be in, or not opposed to, the best interests of the Company, and that Executive
had a reasonable belief at all times that his conduct was lawful. Executive
acknowledges, understands, and agrees that the Company has relied and is relying
on Executive’s representations and that these representations are and have been
material to the Company in determining whether to grant the Effective Date
Option (as defined below) and whether to enter into this Agreement and the
Consulting Agreement.
4.    Severance. Provided that Executive signs this Agreement and does not
revoke it, signs each of the Consulting Agreement and the Proprietary
Information Agreement, signs and returns to the Company (such execution and
delivery to be after the Separation Date but not later than October 21, 2016)
the Supplemental Release attached hereto as Exhibit C (the “Supplemental
Release”), and does not revoke the Supplemental Release, the Company shall:
(a)
pay Executive twenty four installment payments of Sixty Two Thousand Five
Hundred Dollars ($62,500) per installment, with the first installment payable on
or about November 15, 2016 and an additional installment paid on or about the
15th of each month thereafter until the final payment is made in October 2018,
subject in each case to tax withholding and other authorized deductions;

(b)
reimburse Executive for monthly premiums paid to continue Executive’s (and, if
applicable, Executive’s eligible spouse and dependents) Company health insurance
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) until two (2)
years after the Separation Date. In the event Executive is not eligible for two
full years of such coverage under COBRA, the Company shall reimburse Executive
for the amount of the premium for Executive to obtain substantially similar
health insurance coverage (as compared to the coverage last available to
Executive under COBRA) for the balance of such two-year period;

(c)
continue to pay for concierge medical services for two (2) years following the
Separation Date, on substantially the same terms and subject to the same caps,
for Executive as the concierge medical services currently provided by the
Company to Executive; and



2



--------------------------------------------------------------------------------




(d)
continue to pay premiums to maintain any life insurance for Executive, existing
and paid for by the Company as of the Effective Date, for two (2) years
following the Separation Date.

For clarity, the Company shall continue to pay Executive his regular base salary
through the Separation Date. In addition, the Company shall, on or promptly
after the Separation Date, pay Executive his accrued and unused vacation time
with the Company as of the Separation Date (which the parties agree will be
$78,125 in the aggregate, assuming Executive takes no additional vacation time
off before the Separation Date), subject to tax withholding and other authorized
deductions.
The Company’s obligations pursuant to clauses (b) and (c) above are, in each
case, subject to the Company’s ability to comply with applicable law and provide
such benefit without resulting in adverse tax consequences.
Executive agrees that the Company may reduce any amount otherwise payable
pursuant to clause (a) above by the amount of any required tax withholding or
other authorized deduction otherwise required with respect to the payments and
benefits contemplated by clauses (b), (c) and (d) above as well as any other
required tax withholding amounts on other payments or reimbursements made by the
Company for Executive’s benefit and that, if the amount otherwise payable
pursuant to clause (a) above is not sufficient to satisfy all applicable tax
withholding and other authorized deductions (for clarity, also taking into
account the tax withholding and other authorized deductions with respect to the
amount contemplated by clause (a)), Executive shall promptly make arrangements
satisfactory to the Company to pay for such tax withholding and other authorized
deductions.
5.    Equity Awards. Prior to the Effective Date, the Company granted Executive
the following a stock options that remain outstanding on the Effective Date
(together, the “Outstanding Options”):
(a)
a stock option to purchase up to 200 shares of Company common stock at a per
share exercise price of $2,040.00 (the “January 2007 Option”);

(b)
a stock option to purchase up to 333 shares of Company common stock at a per
share exercise price of $567.00 (the “December 2007 Option”);

(c)
a stock option to purchase up to 500,000 shares of Company common stock at a per
share exercise price of $1.77;

(d)
a stock option to purchase up to 2,700,000 shares of Company common stock at a
per share exercise price of $1.24;

(e)
a stock option to purchase up to 2,700,000 shares of Company common stock at a
per share exercise price of $1.20; and



3



--------------------------------------------------------------------------------




(f)
a stock option to purchase up to 600,000 shares of Company common stock at a per
share exercise price of $0.4475 per share (the “May 2016 Option”).

On the Effective Date, and predicated on the Executive truthfully making the
representation in Section 3, the Company granted Executive an additional stock
option to purchase up to 6,539,290 shares of Company common stock at per share
exercise prices as set forth below, such option subject to the terms and
conditions of the Stock Option Agreement attached hereto as Exhibit D (the
“Effective Date Option” and, together with the Outstanding Options, the
“Options”). The per share exercise prices of the Effective Date Option are as
follows: (1) 2,000,000 shares of Company common stock covered by such option at
a per share exercise price of $1.10, and (2) 4,539,290 shares of Company common
stock covered by such option at a per share exercise price of $0.3743.
All of the Options are vested as of the Separation Date. Each Option may be
exercised, prior to its expiration or termination, in accordance with the terms
and conditions applicable to the Option (including, as to the May 2016 Option,
the $1.20 stock price exercise limitation applicable to the option); provided,
however, that the Effective Date Option may not be exercised (notwithstanding
anything to the contrary in the applicable option agreement) before the
Supplemental Release is signed and delivered by Executive to the Company and
becomes irrevocable by Executive. The January 2007 Option and December 2007
Option shall each expire and terminate, to the extent not theretofore exercised,
on the scheduled expiration date applicable to the option. Each of the other
Options (excluding the January 2007 Option and the December 2007 Option) shall
expire and terminate, to the extent not theretofore exercised and
notwithstanding anything that might provide for a longer period to exercise
pursuant to the terms and conditions of the applicable award, on October 14,
2018, in each case subject to earlier termination pursuant to any of the
following: (1) the terms of the applicable plan and award agreement regarding
the maximum term of the award, and (2) the Company’s ability to terminate or
settle the award in connection with a change in control or similar event as
prescribed in the applicable plan or award agreement. In addition, the Company
may terminate the Effective Date Option if Executive does not timely sign and
deliver to the Company the Supplemental Release or in the event Executive
revokes this Agreement or the Supplemental Release pursuant to any revocation
right afforded by applicable law or set forth therein. For clarity, any period
for Executive to exercise the Options as provided above will not be extended by
reason of Executive’s service on the Board, or Executive’s services pursuant to
the Consulting Agreement, after the Separation Date. To the extent that an
Option expires or terminates as provided above, Executive shall have no further
rights with respect thereto or in respect thereof.
Executive has no rights under or with respect to any other incentive, equity or
equity-based award of the Company or any of its Affiliates, with the exception
of any stock Executive may own in Aequus BioPharma (an affiliate of the
Company). Without limiting the generality of the preceding sentence, the
performance-based stock awards granted to Executive by the Company effective as
of January 3, 2012, and as subsequently amended, are hereby terminated and
Executive has no rights thereunder or with respect thereto. Executive has no
right to receive any new incentive, equity or equity-based award from the
Company or any of its Affiliates (for clarity, other than the Effective Date
Option).


4



--------------------------------------------------------------------------------




References to the numbers of shares and exercise prices above in this Section 5
are presented having been adjusted for stock splits, reverse stock splits, and
stock dividends through the Effective Date and remain subject to adjustment in
accordance with the terms and conditions of the applicable award.
6.    Release of Claims. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Executive signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state or
municipal law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; and the federal Family
Medical Leave Act; and all amendments to each such law; (c) any and all Claims
for any wrongful discharge of employment; termination in violation of public
policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Employment Agreement); breach of covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; fraud; negligent or intentional misrepresentation; negligent
or intentional interference with contract or prospective economic advantage;
unfair business practices; defamation; personal injury; invasion of privacy;
false imprisonment; and conversion; (d) any and all Claims for wages, benefits,
severance, vacation, bonuses, commissions, equity, expense reimbursements, or
other compensation or benefits; and (e) any and all Claims for attorneys' fees,
costs and/or penalties; provided, however, that the foregoing release does not
apply to any obligation of the Company to Executive pursuant to any of the
following: (1) this Agreement; (2) the Consulting Agreement; (3) any right to
indemnification that Executive may have pursuant to the Company’s bylaws, its
corporate charter or under any written indemnification agreement with the
Company (or any corresponding provision of any subsidiary or affiliate of the
Company) with respect to any loss, damages or expenses (including but not
limited to attorneys’ fees to the extent otherwise provided) that Executive may
in the future incur with respect to his service as an employee, officer or
director of the Company or any of its subsidiaries or affiliates; (4) with
respect to any rights that Executive may have to insurance coverage for such
losses, damages or expenses under any Company (or subsidiary or affiliate)
directors and officers liability insurance policy; (5) any rights to continued
medical and dental coverage that Executive may have under COBRA; (6) any rights
to exercise the Options in accordance with the terms and conditions applicable
to the Options and as modified by this


5



--------------------------------------------------------------------------------




Agreement. In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law. Notwithstanding anything to the contrary
herein, nothing in this Agreement prohibits Executive from filing a charge with
or participating in an investigation conducted by any state or federal
government agencies. However, Executive does waive, to the maximum extent
permitted by law, the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Executive’s behalf arising
out of any claim released pursuant to this Agreement. Executive acknowledges and
agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.
7.    Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
8.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:
(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(c)    He was given a copy of this Agreement on September 30, 2016, and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
21-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have twenty-one (21) days to consider this Agreement;
and that such twenty-one (21) day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such twenty-one (21) day
period after he received it;
(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, then (1) neither the Company nor


6



--------------------------------------------------------------------------------




Executive will have any obligation under this Agreement or under the Consulting
Agreement, and (2) the Effective Date Option shall terminate and Executive shall
have no further right with respect thereto or in respect thereof. Any notice of
revocation should be sent by Executive in writing in accordance with the notice
provisions set forth below in this Agreement so that it is received within the
seven-day period following execution of this Agreement by Executive.
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
9.    No Transferred Claims. Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof.
10.    Ongoing Obligations. Executive shall, and Executive hereby agrees that he
will, comply with his continuing obligations under the Proprietary Information
Agreement that survive the termination of Executive’s employment with the
Company. Executive has no further rights under the Employment Agreement.
11.    Arbitration. Any non-time barred, legally actionable controversy or claim
arising out of or relating to this Agreement, any agreement evidencing an
Option, or the Consulting Agreement, the enforcement, arbitrability or
interpretation of any such agreement, or because of an alleged breach, default,
or misrepresentation in connection with any such agreement’s provisions, or any
other non-time barred, legally actionable controversy or claim arising out of or
relating to Employee’s employment or association with the Company or termination
of the same, including, without limiting the generality of the foregoing, any
alleged violation of state or federal statute, common law or constitution, shall
be submitted to individual, final and binding arbitration, to be held in King
County, Washington, before a panel of three arbitrators selected from Judicial
Arbitration and Mediation Services, Inc. (“JAMS”), in accordance with the
then-current JAMS Arbitration Rules and Procedures for employment disputes, as
modified by the terms and conditions in this Section (which may be found at
www.jamsadr.com under the Rules/Clauses tab). The parties will select the
arbitrator by mutual agreement or, if the parties cannot agree, then by striking
from a list of qualified arbitrators supplied by JAMS from their labor and
employment law panel. Final resolution of any dispute through arbitration may
include any remedy or relief that is provided for through any applicable state
or federal statutes, or common law. Statutes of limitations shall be the same as
would be applicable were the action to be brought in court. The arbitrator
selected pursuant to this Agreement may order such discovery as is necessary for
a full and fair exploration of the issues and dispute, consistent with the
expedited nature of arbitration. At the conclusion of the arbitration, the
arbitrator shall issue a written decision that sets forth the essential findings
and conclusions upon which the arbitrator’s award or decision is based. Any
award or relief granted by the arbitrator under this Agreement shall be final
and binding on the parties to this Agreement and may be enforced by any court of
competent jurisdiction. The Company will pay those


7



--------------------------------------------------------------------------------




arbitration costs that are unique to arbitration, including the arbitrator’s fee
(recognizing that each side bears its own deposition, witness, expert and
attorneys’ fees and other expenses to the same extent as if the matter were
being heard in court). If, however, any party prevails on a statutory claim,
which affords the prevailing party attorneys’ fees and costs, then the
arbitrator may award reasonable fees and costs to the prevailing party. The
arbitrator may not award attorneys’ fees to a party that would not otherwise be
entitled to such an award under the applicable statute. The arbitrator shall
resolve any dispute as to the reasonableness of any fee or cost. The parties
acknowledge and agree that they are hereby waiving any rights to trial by jury
or a court in any action or proceeding brought by either of the parties against
the other in connection with any matter whatsoever arising out of or in any way
connected with this Agreement or Employee’s employment.
12.    Miscellaneous.
(a)    Successors.
•This Agreement is personal to Executive and shall not be assignable by
Executive, but in the event of Executive’s death any payment and benefits due to
Executive under this Agreement shall (to the extent not theretofore paid or
provided) be paid or provided to the benefit of Executive’s heirs and estate
(provided that in such circumstances the Company would have no further
obligation pursuant to Sections 2(b), (c) and (d)).
•This Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires ownership of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise.
(b)    Notices. All notices, requests, demands and other communications called
for by this Agreement or the Consulting Agreement will be in writing and will be
deemed given (1) on the date of delivery if delivered personally, by facsimile
or by electronic mail, (2) one (1) day after being sent by a well-established
commercial overnight service, or (3) four (4) days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:


8



--------------------------------------------------------------------------------




If to the Company:
Chief Executive Officer
CTI BioPharma Corp.
3101 Western Avenue, Suite 600
Seattle, Washington 98121

with a copy (which shall not constitute notice) to:
C. Brophy Christensen, Esq.
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111-3823


If to Executive:
at the last residential address reflected on the Company’s records.
(c)    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be binding unless in writing and signed by the party
asserted to have granted such waiver.
(d)    Modification. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.
(e)    Complete Agreement. This Agreement, together with the Proprietary
Information Agreement and the Consulting Agreement, constitutes and contains the
entire agreement and final understanding concerning Executive’s relationship
with the Company and its Affiliates and the other subject matters addressed
herein and supersedes and replaces all prior negotiations and all agreements
proposed or otherwise, whether written or oral, concerning the subject matters
hereof. Any representation, promise or agreement not specifically included in
this Agreement or in the Proprietary Information Agreement or the Consulting
Agreement shall not be binding upon or enforceable against either party. The
Executive is not relying on any representation of the Company or any of the
Releasees except as expressly set forth in this Agreement or in the Proprietary
Information Agreement or Consulting Agreement. This Agreement, together with the
Proprietary Information Agreement and the Consulting Agreement, constitutes an
integrated agreement. The written terms and conditions applicable to the
Options, as


9



--------------------------------------------------------------------------------




modified by this Agreement, are outside of the scope of the foregoing
integration provisions.
(f)    Severability. In the event that any portion of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such portion to other
persons or circumstances will be interpreted so as reasonable to effect the
intent of the parties hereto.
(g)    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Washington, and, except for Section 11, which
shall be governed by the Federal Arbitration Act (both substantively and
procedurally), the rights and obligations of the parties hereunder shall be
construed and enforced in accordance with, and governed by, the laws of the
State of Washington without regard to principles of conflict of laws. The
parties agree that Executive’s job duties as the Company’s Chief Executive
Officer affected goods and services involved in interstate commerce.
(h)    Cooperation in Drafting. Each party has cooperated in the drafting,
negotiation and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against either party on
the basis of that party being the drafter of such language.
(i)    Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic or PDF copies of such signed counterparts may be used in lieu of
the originals for any purpose.
(j)    No Wrongdoing. This Agreement constitutes a compromise and settlement of
any and all potential disputed claims. No action taken by either party hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be: (a) an admission of the truth or falsity of any potential
claims; or (b) an acknowledgment or admission by either party of any fault or
liability whatsoever to the other party or to any third party.
(k)    Voluntary Execution of Agreement. This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that (a) they have read this Agreement; (b) they have had the opportunity to
seek legal counsel of their own choice; (c) they understand the terms and
consequences of this Agreement and of the releases it contains; and (d) they are
fully aware of the legal and binding effect of this Agreement.
(l)    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Agreement and which are not inconsistent with its terms.


10



--------------------------------------------------------------------------------




(m)    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
(n)    Taxes. Except for amounts withheld by the Company, Executive shall be
solely responsible for any taxes due as a result of any payments or benefits
provided for in this Agreement, other than the Company’s employer portion of
social security, Medicare, or any other employment-related tax.
(o)    Waiver of Meeting Notices. Executive, being a member of the Board, does
hereby waive notice of each and every meeting (including adjournments thereof)
of the Board held at any time during the period commencing on the first day that
Executive was a member of the Board and ending on and including the Effective
Date. Executive agrees that any business transacted at any such meeting shall be
as valid as if transacted at a meeting regularly called and noticed.
[Remainder of Page Intentionally Left Blank]


11



--------------------------------------------------------------------------------




I have read the foregoing Separation and Release Agreement and I accept and
agree to the provisions it contains and hereby execute it voluntarily with full
understanding of its consequences.
EXECUTED this 2nd day of October 2016, at Seattle, Washington.
“Executive”
/s/ James A. Bianco            
James A. Bianco


EXECUTED this 2nd day of October 2016, at Seattle, Washington.
“Company”
Cell Therapeutics, Inc.




/s/ Frederick W. Telling        
By:    Frederick W. Telling
Its:    Director








12



--------------------------------------------------------------------------------






EXHIBIT A
CONSULTING AGREEMENT
October 2, 2016


James A. Bianco


Dear Jim:


This letter sets forth our agreement concerning your engagement to provide
consulting services to CTI BioPharma Corp., a Washington corporation (the
“Company”), on the terms and conditions set forth below, following the
termination of your employment with the Company.


Termination of Employment. You and the Company hereby agree that your employment
with the Company will terminate on October 14, 2016 (the “Employment Termination
Date”). In connection with this letter, you and the Company are entering into a
Separation and Release Agreement dated on or about the date first set forth
above (the “Separation Agreement”). This letter agreement is contingent upon (1)
your timely providing such executed Separation Agreement to the Company and not
revoking such agreement or any release set forth therein within any revocation
period provided by applicable law or the terms thereof, and (2) your timely
providing the executed Supplemental Release (as defined in the Separation
Agreement) to the Company and not revoking such agreement or any release set
forth therein within any revocation period provided by applicable law or the
terms thereof.
By signing this letter, you represent that in your actions undertaken as a
Company director, officer and employee, you acted in good faith and in a manner
that you reasonably believed to be in, or not opposed to, the best interests of
the Company, and that you had a reasonable belief at all times that your conduct
was lawful. You acknowledge, understand, and agree that the Company is relying
on your representation and that this representation is material to the Company
in determining whether to enter into this letter.


Engagement; Consulting Fee. For the period commencing on the Employment
Termination Date and continuing through the date that is twelve (12) months
after the Employment Termination Date (the “Expiration Date”), subject to
earlier termination as set forth below (such period, the “Consulting Term”), you
agree to provide exclusive consulting services to the Company’s Board of
Directors and management as they may reasonably request from time to time (the
“Services”). The Services shall primarily involve, but shall not be limited to,
providing assistance and advice with respect to matters involving the Company’s
business and operations, and the business and operations of the Company’s
subsidiaries, in light of your knowledge and experience with the Company.


You agree to make yourself available to perform the Services as reasonably
requested by and as directed by the Company.




Consulting Agreement
Page 1

--------------------------------------------------------------------------------




In consideration for the rendering of the Services, you will receive a
consulting fee as follows: a payment (the “Consulting Fee”) in the amount of
$240,000 will be paid to you in each of November 2016 and April 2017. If your
Services hereunder terminate prior to the Expiration Date because of a
termination by the Company for Cause, you will not be entitled to any payment of
any Consulting Fee to the extent not theretofore actually paid. If your Services
hereunder are terminated by the Company without Cause prior to the Expiration
Date or due to your death prior to the Expiration Date, the Company will
continue to pay you the Consulting Fee on the remaining scheduled payment dates
as though your Services hereunder had continued through the Expiration Date. For
purposes of this Agreement, “Cause” means that you materially breach the
Separation Agreement, the Proprietary Information Agreement (as such term is
defined in the Separation Agreement), or this letter agreement.


You agree that (i) you will perform the Services and prepare any work product in
a professional manner and in accordance with the best practices in the industry,
(ii) you will not include in any work product or otherwise disclose or provide
to the Company any confidential information, trade secrets or other proprietary
information belonging to a third party, (iii) you are not bound by any
employment, consulting, non-compete, confidentiality, trade secret or similar
agreement that would be breached or violated by your performance of the
Services, and (iv) you will comply with all applicable federal, state and local
laws in the course of performing the Services. You agree to comply with your
obligations regarding confidentiality under the Proprietary Information
Agreement. Any confidential information of the Company and its affiliates that
you receive during the period you provide the Services will be treated as
confidential under the Proprietary Information Agreement, and you agree to hold
such information in confidence pursuant to the terms and conditions of the
Proprietary Information Agreement to the same extent as if you had received such
information during the course of your prior employment with the Company.


You acknowledge that you are not an employee of the Company for any purpose
whatsoever, including state and federal taxes and workers’ compensation
insurance, but will be acting as an independent contractor with respect to the
Services provided to the Company. You acknowledge that you will maintain your
own books and records to reflect all revenue generated by, and costs associated
with, your business operations, and are solely responsible for all profits and
losses thereto. The Company will not be responsible for your acts while
performing the Services under this letter agreement. Nothing contained in this
letter agreement shall be construed to imply an employment, joint venture,
partnership or principal-agent relationship between the parties and neither
party by virtue of this agreement shall have any right, power or authority to
act or create any obligation, express or implied, on behalf of the other party.


You agree that you will have established an independent consulting business
prior to performing any work under this agreement and be responsible for any
required licenses. You further agree that you will maintain your own place of
business separate from the Company.


You understand and agree that the Consulting Fee specified above shall be the
entire consideration to be received by you from the Company for the performance
of the Services, and that the Consulting Fee shall include any and all taxes and
contributions applicable to you. You shall be responsible for payment of all
taxes arising out of your performance of the Services, including but not limited


Consulting Agreement
Page 2

--------------------------------------------------------------------------------




to, federal and state income tax, Social Security tax, unemployment insurance
tax, and any other tax or business license fee as required.


You agree that your Services to the Company will be an exclusive consultancy
within the Business and that, during the Consulting Term, you will not engage in
any Competitive Activity. “Competitive Activity” means that you directly or
indirectly through any other person (which term shall be construed broadly for
purposes of this Agreement) engage in, enter the employ of, render any services
to, have any ownership interest in, nor participate in the financing, operation,
management or control of, any Competing Business. For these purposes, the phrase
“directly or indirectly through any other person engage in” shall include,
without limitation, any direct or indirect ownership or profit participation
interest in such enterprise, whether as an owner, stockholder, member, partner,
joint venturer or otherwise, and shall include any direct or indirect
participation in such enterprise as an employee, consultant, director, officer,
licensor of technology or otherwise. For these purposes, “Competing Business”
means any person that researches, sells, manufacturers or distributes oncology
drugs or oncology products related to any of the following anywhere in the
continental United States and elsewhere in the world where the Company or any of
its affiliates engage in any such business: (1) therapy for chronic
myeloproliferative diseases with JAK/STAT pathway inhibitors, (2) therapy for
AML with JAK2/IRAK1 inhibitors, (2) therapy for advanced aggressive non-Hodgkin
Lymphoma with cytotoxic agents, and (4) therapy of malignant diseases with amino
peptidase inhibitors.


Nothing herein shall prohibit you from being a passive owner of not more than 1%
of the outstanding stock of any class of a corporation which is publicly traded,
so long as you have no active participation in the business of such corporation.
For purposes of clarity, this paragraph does not limit your ability to work for
or provide consultancy services to other entities, provided that such employment
or other services is not a Competitive Activity as provided above and such
employment or other services is otherwise not in violation of any other
agreement you have with the Company


Termination of Services. Prior to the Expiration Date, the Company may terminate
the Services and your relationship with the Company for any reason or no reason.


General. The validity, interpretation, construction and performance of this
letter agreement shall be governed by the laws of the State of Washington
without regard to the conflicts of laws principles thereof. No provision of this
letter agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing signed by the party against
whom such modification, waiver or discharge is sought to be enforced. No waiver
by either party hereto at any time of any breach by the other party hereto or
compliance with any condition or provision of this agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. If any provision of
this letter agreement is adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, and if the
rights and obligations of any party under this letter agreement will not be
materially and adversely affected thereby, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this letter agreement or affecting the validity or enforceability
of such provision in any other jurisdiction, and to this end the provisions of
this letter agreement are declared to be severable. This letter agreement


Consulting Agreement
Page 3

--------------------------------------------------------------------------------




(along with the Separation Agreement (including, but not limited to, Section 11
of the Separation Agreement), and Proprietary Information Agreement) constitutes
the entire agreement of the parties with respect to the subject matter hereof
and supersedes any and all prior agreements of the parties with respect to such
subject matter. No agreements or representations, oral or otherwise, expressed
or implied with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this letter agreement (or the
documents referred to herein). This letter agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same agreement.


Please sign and date the enclosed duplicate where indicated to acknowledge that
you have read this letter and agree to comply with its terms, and return the
signed copy to me.


[Remainder of Page Intentionally Left Blank]




Consulting Agreement
Page 4

--------------------------------------------------------------------------------




CTI BIOPHARMA CORP.




/s/ Frederick W. Telling        
Print Name: Frederick W. Telling
Title: Director






Accepted and Agreed:


By:    /s/ James A. Bianco            
James A. Bianco




Consulting Agreement
Page 5

--------------------------------------------------------------------------------






EXHIBIT B
PROPRIETARY INFORMATION AGREEMENT
PROPRIETARY INFORMATION AND
INVENTIONS ASSIGNMENT AGREEMENT
As a condition of CTI BioPharma Corp., a Washington corporation (together with
its affiliates, successors or assigns, the “Company”) entering into that certain
Separation and Release Agreement, dated October 2, 2016, by and between me and
the Company (the “Separation Agreement”), and for other good and valuable
consideration, the receipt and sufficiency of which I hereby acknowledge,
I agree to the following:
1.    Confidential Information.
A.    Company Information. I agree at all times during the remaining term of my
employment and thereafter, to hold in strictest confidence, and not to use,
except for the benefit of the Company, or to disclose to any person, firm or
corporation without written authorization of an officer of the Company (other
than me), any Company Confidential Information, except under a non-disclosure
agreement duly authorized and executed by the Company. I understand that
“Company Confidential Information” means any non-public information that relates
to the actual or anticipated business or research and development of the
Company; technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding the Company’s
products or services and markets therefor; customer lists, contact information,
buying history, contract negotiations and preferences (including, but not
limited to, customers of the Company on whom I called or with whom I became
acquainted during the term of my employment); vendor lists, contact information,
and contract negotiations (including, but not limited to, vendors of the Company
on whom I called or with whom I became acquainted during the term of my
employment); personnel information (including information regarding other
employees’ skills, performance, discipline and compensation); software,
developments, inventions, processes, formulas, technology, designs, drawings,
engineering, hardware configuration information; marketing, pricing, and
financing information, plans and strategies; finances or other business
information. I further understand that Company Confidential Information does not
include any of the foregoing items that have become publicly known and made
generally available through no act of mine or of others who were under
confidentiality obligations as to the item or items involved or improvements or
new versions thereof. I understand that nothing in this Agreement is intended to
limit employees’ rights to discuss the terms, wages, and working conditions of
their employment, as protected by applicable law.
B.    Third-Party Information. I recognize that the Company has received and in
the future will receive from third parties associated with the Company, e.g.,
the Company’s customers, suppliers, licensors, licensees, partners, or
collaborators (“Associated Third Parties”) their confidential or proprietary
information subject to a duty on the Company’s part to maintain


Proprietary Information Agreement
Page 1

--------------------------------------------------------------------------------




the confidentiality of such information and to use it only for certain limited
purposes (“Associated Third-Party Confidential Information”). By way of example,
Associated Third-Party Confidential Information may include the habits or
practices of Associated Third Parties, the technology of Associated Third
Parties, requirements of Associated Third Parties, and information related to
the business conducted between the Company and such Associated Third Parties. I
agree at all times during my employment with the Company and thereafter to hold
all such confidential or proprietary information in the strictest confidence and
not to disclose it to any person, firm or corporation or to use it except as
necessary in carrying out my work for the Company consistent with the Company’s
agreement with such Associated Third Parties.
C.    EU Personal Data. During my employment with the Company, I have had access
to and may continue to have access to individually identifying information about
Company employees, contractors and third-party workers in European Union
countries (collectively, “EU Personal Data”). I will access EU Personal Data
only when I have a legitimate and necessary business reason to do so. I further
agree to strictly maintain the confidentiality of EU Personal Data.
D.    Immunity. Pursuant to the Defend Trade Secrets Act of 2016, I acknowledge
that I may not be held criminally or civilly liable under any federal or state
trade secret law for the disclosure of a trade secret that: (a) is made in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document that is filed in a lawsuit or other proceeding, provided that
such filing is made under seal. Further, I understand that the Company will not
retaliate against me in any way for any such disclosure made in accordance with
the law. In the event a disclosure is made, and I file any type of proceeding
against the Company alleging that the Company retaliated against me because of
my disclosure, I may disclose the relevant trade secret to my attorney and may
use the trade secret in the proceeding if (i) I file any document containing the
trade secret under seal, and (ii) I do not otherwise disclose the trade secret
except pursuant to court or arbitral order.
2.    Inventions.
A.    Inventions Retained and Licensed. I represent that there are no
inventions, original works of authorship, developments, improvements or trade
secrets that were made by me prior to my employment with the Company
(collectively referred to as “Prior Inventions”) that relate in any way to the
Company’s business, products or research and development, and that are not
assigned to the Company hereunder. If in the course of my employment with the
Company, I incorporated into a Company product, process or service a Prior
Invention owned by me or in which I have an interest, I hereby grant to the
Company, effective as of the date of such incorporation, a nonexclusive,
royalty-free, fully paid-up, irrevocable, perpetual, worldwide, sublicensable
(through one or more tiers of sublicensees), transferable license to make, have
made, use, import, offer for sale, sell, create Derivative Works (as such term
is defined in the United States Copyright Act) of, distribute, publicly display
and publicly perform such Prior Invention as part of or in connection with such
product, process, service, technology or other work, and to practice any method
related thereto.


Proprietary Information Agreement
Page 2

--------------------------------------------------------------------------------




B.    Assignment of Inventions. I agree that I hereby assign and will assign to
the Company, or its designee, all my right, title and interest in and to any and
all inventions, original works of authorship, developments, concepts,
improvements, designs, discoveries, ideas, trademarks or trade secrets, whether
or not patentable or registrable under copyright or similar laws, that I may
have solely or jointly conceived or developed or reduced to practice, or caused
to be conceived or developed or reduced to practice, or that I may solely or
jointly conceive or develop or reduce to practice, or cause to be conceived or
developed or reduced to practice, during the period of time I am in the employ
of the Company (whether before or after the execution of this Agreement and
including during “off-duty” hours) (collectively referred to as “Inventions”).
I further acknowledge that all original works of authorship that have been and
are made by me (solely or jointly with others) within the scope of and during
the period of my employment with the Company (whether before or after the
execution of this Agreement) and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act. I
understand and agree that the decision whether or not to commercialize or market
any invention developed by me solely or jointly with others is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
or other compensation will be due to me as a result of the Company’s efforts to
commercialize or market any such Invention. I hereby waive and agree never to
assert any Moral Rights in or with respect to any and all of the Inventions that
may exist anywhere in the world, together with all claims for damages and other
remedies asserted on the basis of Moral Rights. “Moral Rights” means any right
to claim authorship to or to object to any distortion, mutilation, or other
modification or other derogatory action in relation to a work, whether or not
such action would be prejudicial to the author’s reputation, and any similar
right, existing under common or statutory law of any country in the world or
under any treaty, regardless of whether or not such right is denominated or
generally referred to as a “moral right.”
C.    Inventions Assigned to the United States. I agree to assign to the United
States government all my right, title and interest in and to any and all
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.
D.    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Inventions made by me (solely or jointly with others)
during the term of my employment with the Company. The records will be in the
form of notes, sketches, drawings and any other format that may be specified by
the Company. The records will be available to, and remain the sole property of,
the Company at all times, and I will deliver same to the Company upon request.
E.    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors,


Proprietary Information Agreement
Page 3

--------------------------------------------------------------------------------




assigns and nominees the sole and exclusive rights, title and interest in and to
such Inventions, and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto. I further agree that my
obligation to execute or cause to be executed, when it is in my power to do so,
any such instrument or papers shall continue after the termination of my
employment with the Company. If the Company is unable because of my mental or
physical incapacity or for any other reason to secure my signature to apply for
or to pursue any application for any United States or foreign patents or
copyright registrations covering Inventions or original works of authorship
assigned to the Company as above, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers and agents as my agent and
attorney in fact, to act for and in my behalf and stead to execute and file any
such applications, specifications, oaths, assignments and other instruments and
to do all other lawfully permitted acts to further the prosecution and issuance
of letters patent or copyright registrations thereon with the same legal force
and effect as if executed by me.
F.    Exception to Assignments.
(1)    I understand that the provisions of this Agreement requiring assignment
of Inventions to the Company do not apply to any Invention which is covered,
according to applicable law, under the provisions of California Labor Code
Section 2870 (attached hereto as Appendix A). I will advise the Company promptly
in writing of any inventions that I believe meet the criteria in California
Labor Code Section 2870. However, I represent and agree that through the date of
this Agreement no invention meets the criteria in California Labor Code
Section 2870. I represent that, as of the date hereof, there are no such
Inventions.
(2)    Consistent with Washington state law, RCW § 49.44.140, the Company is
required by law to inform me that this Agreement does not apply to an Invention
for which no equipment, supplies, facility, or trade secret information of the
Company’s was used and which was developed entirely on my own time, unless (a)
the Invention relates (i) directly to the business of the Company, or (ii) to
the Company’s actual or demonstrably anticipated research or development, or (b)
the invention results from any work performed by me for the Company. However,
even considering the above, the assignment of rights to the Company is still
valid, if (a) the Invention relates either directly to the business of the
Company or its actual or demonstrably anticipated research or development, or
(b) the Invention results from any work performed by me for the Company.
Additionally, RCW § 49.44.150 mandates, and I further agree that, at the time of
employment or at any time after, I must and shall disclose all Inventions being
developed by me (or my related companies or related entities), for the purpose
of determining my rights or their rights. I acknowledge and agree that this
Agreement constitutes the Company’s notice to me as to the foregoing required by
RCW § 49.44.140. I represent that, as of the date hereof, (a) there are no
Inventions for which no equipment, supplies, facility, or trade secret
information of the Company’s was used and which was developed entirely on my own
time, and (b) any and all Inventions fall within clause (a) and/or (b) of the
first sentence of this Section 2.F(2).


Proprietary Information Agreement
Page 4

--------------------------------------------------------------------------------




G.    Social Media and Online Accounts. I agree that I have not and will not
register or cause to be registered any social media account or other online
account using the Company name or marks or for use by or on behalf of the
Company except using a Company email address and, if applicable, a Company
telephone number, and that all such accounts are the sole property of the
Company. I agree to provide to the Company upon request, whether before or after
the termination of my employment with the Company, all credentials associated
with such accounts.
3.    Employment Agreement. Executive shall, and Executive hereby agrees that he
will, comply with his continuing obligations under Section 12 of his employment
agreement with the Company dated January 1, 2011, as subsequently amended (the
“Employment Agreement”). For purposes of Section 12(a) of the Employment
Agreement, however, a business, company, partnership, organization,
proprietorship, or other entity shall be considered to be competitive only if it
engages in researching, selling, manufacturing, or distributing oncology drugs
or oncology products related to any of the following anywhere in the continental
United States and elsewhere in the world where the Company or any of its
affiliates engage in any such business: (1) therapy for chronic
myeloproliferative diseases with JAK/STAT pathway inhibitors, (2) therapy for
AML with JAK2/IRAK1 inhibitors, (2) therapy for advanced aggressive non-Hodgkin
Lymphoma with cytotoxic agents, and (4) therapy of malignant diseases with amino
peptidase inhibitors.
4.    Termination Certification. I agree to keep the Company advised of my home
and business address for a period of three (3) years after termination of my
employment with the Company, so that the Company can contact me regarding my
continuing obligations provided by this Agreement.
5.    Notification of New Employer. I hereby grant consent to the Company to
notify any new employer that I may have about my rights and obligations under
this Agreement.
6.    Use of My Image. I hereby grant the Company permission to use any images
taken of me by or on behalf of the Company during my employment with the Company
for commercial or non-commercial materials and collateral, including, but not
limited to, the Company’s websites, publicly-filed documents, presentations,
signage and advertisements. I understand that I will not receive any additional
compensation for such use and hereby release the Company and anyone working on
behalf of the Company in connection with the use of my images.
7.    Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I hereby represent and warrant that
I have not entered into, and I will not enter into, any oral or written
agreement in conflict herewith.
8.    Audit. I acknowledge that I have no reasonable expectation of privacy in
any computer, technology system, email, handheld device, telephone, or documents
that are owned


Proprietary Information Agreement
Page 5

--------------------------------------------------------------------------------




by the Company and that are used to conduct the business of the Company. As
such, the Company has the right to audit and search all such items and systems,
without further notice to me, to ensure that the Company is licensed to use the
software on the Company’s devices in compliance with the Company’s software
licensing policies, to ensure compliance with the Company’s policies, and for
any other business-related purposes in the Company’s sole discretion. I
understand that I am not permitted to add any unlicensed, unauthorized, or
non-compliant applications to the Company’s technology systems and that I shall
refrain from copying unlicensed software onto the Company’s technology systems
or using non-licensed software or websites. I understand that it is my
responsibility to comply with the Company’s policies governing use of the
Company’s documents and the internet, email, telephone, and technology systems
to which I will have access in connection with my employment. By entering into
this Agreement, however, I am not giving the Company my permission to audit or
search any item or system owned by me personally.
9.    Arbitration and Equitable Relief.
A.    I agree to arbitrate any disputes between us that might otherwise be
resolved in a court of law under the arbitration provisions of Section 11 of the
Separation Agreement, except as otherwise provided herein or to the extent
prohibited by applicable law and in accordance with the Federal Arbitration Act.
I acknowledge that this Agreement is governed by the Federal Arbitration Act and
evidences a transaction involving commerce.
B.    Notwithstanding the parties’ agreement to submit all disputes to final and
binding arbitration, and notwithstanding anything in Section 11 of the
Separation Agreement to the contrary, either party may file an action in any
court of competent jurisdiction to seek and obtain provisional injunctive and/or
equitable relief to ensure that any relief sought in arbitration is not rendered
ineffectual by interim harm that could occur during the pendency of the
arbitration proceeding related to any alleged violation of this Agreement. The
Company and I agree that any party may petition the court for provisional
injunctive relief, and seek permanent injunctive relief from the Arbitrator,
where either party alleges or claims a violation of this Agreement or any
provision of any other agreement regarding trade secrets, assignment of
inventions, confidential information, non-competition or non-solicitation. The
parties each understand that any breach or threatened breach of this Agreement
or any such other provision will cause irreparable injury and that money damages
will not provide an adequate remedy therefor and both parties hereby consent to
the issuance of a provisional and/or permanent injunction.
C.    By signing below, I acknowledge and agree that I am executing this
Agreement, including this arbitration provision, voluntarily and without any
duress or undue influence by the Company or anyone else. I have carefully read
the provisions of this Agreement and understand the terms, consequences, and
binding effect of these provisions, including that I am waiving any right to a
jury trial. I further acknowledge that I have been provided an opportunity to
seek legal counsel of my choosing before executing this Agreement.
10.    General Provisions.


Proprietary Information Agreement
Page 6

--------------------------------------------------------------------------------




A.    Governing Law; Consent to Personal Jurisdiction. This Agreement will be
governed by the laws of the State of Washington without regard to the conflict
of law provisions thereof. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in the State of Washington
for any lawsuit filed there against me by the Company arising from or relating
to this Agreement.
B.    Construction. No modification of or amendment to this Agreement, nor any
waiver of any rights under this Agreement, will be effective unless in writing
signed by an officer of the Company (other than me) and me. I acknowledge and
agree that I am executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. This Agreement will not be
construed in favor of or against either party hereto. Nothing in this Agreement
will be construed to limit my obligations under any prior agreement between the
Company and me with similar subject matter hereto.
C.    Severability. If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.
D.    Successors and Assigns. This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives and will be for the
benefit of the Company, its successors and its assigns.
[Remainder of Page Intentionally Left Blank]


Proprietary Information Agreement
Page 7

--------------------------------------------------------------------------------






Date: October 2, 2016
    /s/ James A. Bianco            
James A. Bianco





CELL THERAPEUTICS, INC.


By: /s/ Frederick W. Telling            
Name: Frederick W. Telling
Title: Director




Proprietary Information Agreement
Page 8

--------------------------------------------------------------------------------








APPENDIX A
CALIFORNIA LABOR CODE SECTION 2870
INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT
“(a)    Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1)    Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or
(2)    Result from any work performed by the employee for the employer.
(b)    To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.”












Proprietary Information Agreement
Appendix A

--------------------------------------------------------------------------------





EXHIBIT C
SUPPLEMENTAL RELEASE
This Supplemental Release (this “Agreement”) is delivered by James A. Bianco
(“Executive”) to CTI BioPharma Corp., a Washington corporation (the “Company”)
as contemplated by that certain Separation and Release Agreement by and between
Executive and the Company dated October 2, 2016 (the “Separation Agreement”).
Capitalized terms used in this Agreement are used as defined in the Separation
Agreement unless otherwise defined in this Agreement.
1.    Resignation. Executive confirms his resignation as an officer, employee,
director, manager and in each and every other capacity with the Company and each
of its Affiliates, other than as a member of the Company’s Board of Directors
and as an employee of the Company, effective on October 2, 2016. Executive
confirms his resignation as an employee of the Company effective on October 14,
2016. (the “Separation Date”). Executive agrees that he holds no such position.
Executive agrees that he has been paid all compensation and benefits due from
the Company and each of its Affiliates (including, but not limited to, accrued
vacation, salary, bonus, incentive, and other wages), and that all payments due
to Executive from the Company or any of its Affiliates after the Separation Date
shall be determined under the Separation Agreement and the Consulting Agreement.
Executive agrees that he has submitted and been reimbursed for all reimbursable
business expenses.
2.    Release of Claims. Executive, on his own behalf and on behalf of his
descendants, dependents, heirs, executors, administrators, assigns and
successors, and each of them, hereby fully and forever releases the Company, its
divisions, subsidiaries, parents, or affiliated corporations, past and present,
and each of them, as well as its and their assignees, successors, directors,
officers, stockholders, partners, representatives, attorneys, agents or
employees, past or present, or any of them (individually and collectively,
“Releasees”), from, and agrees not to sue concerning, or in any manner
institute, prosecute or pursue, or cause to be instituted, prosecuted, or
pursued, any claim, duty, obligation or cause of action relating to any matters
of any kind, whether presently known or unknown, suspected or unsuspected, that
Executive may possess against any of the Releasees arising from any acts or
omissions that have occurred up until and including the date and time that
Executive signs the Agreement (collectively, “Claims”), including, without
limitation, (a) any and all Claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship; (b) any and all Claims for violation of any federal, state or
municipal law, constitution, regulation, ordinance or common law, including, but
not limited to, Title VII of the Civil Rights Act of 1964; the Civil Rights Act
of 1991; the Americans with Disabilities Act of 1990; the Fair Labor Standards
Act; the Employee Retirement Income Security Act of 1974; and the federal Family
Medical Leave Act; and all amendments to each such law; (c) any and all Claims
for any wrongful discharge of employment; termination in violation of public
policy; discrimination; harassment; retaliation; breach of contract, both
express and implied (including but not limited to Claims arising out of the
Employment Agreement); breach of covenant of good


Supplemental Release
Page 1



--------------------------------------------------------------------------------




faith and fair dealing, both express and implied; promissory estoppel; negligent
or intentional infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; personal
injury; invasion of privacy; false imprisonment; and conversion; (d) any and all
Claims for wages, benefits, severance, vacation, bonuses, commissions, equity,
expense reimbursements, or other compensation or benefits; and (e) any and all
Claims for attorneys' fees, costs and/or penalties; provided, however, that the
foregoing release does not apply to any obligation of the Company to Executive
pursuant to any of the following: (1) the Separation Agreement; (2) the
Consulting Agreement; (3) any right to indemnification that Executive may have
pursuant to the Company’s bylaws, its corporate charter or under any written
indemnification agreement with the Company (or any corresponding provision of
any subsidiary or affiliate of the Company) with respect to any loss, damages or
expenses (including but not limited to attorneys’ fees to the extent otherwise
provided) that Executive may in the future incur with respect to his service as
an employee, officer or director of the Company or any of its subsidiaries or
affiliates; (4) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (5) any rights
to continued medical and dental coverage that Executive may have under COBRA;
(6) any rights to exercise the Options in accordance with the terms and
conditions applicable to the Options and as modified by the Separation
Agreement. In addition, this release does not cover any Claim that cannot be so
released as a matter of applicable law. Notwithstanding anything to the contrary
herein, nothing in this Agreement prohibits Executive from filing a charge with
or participating in an investigation conducted by any state or federal
government agencies. However, Executive does waive, to the maximum extent
permitted by law, the right to receive any monetary or other recovery, should
any agency or any other person pursue any claims on Executive’s behalf arising
out of any claim released pursuant to this Agreement. Executive acknowledges and
agrees that he has received any and all leave and other benefits that he has
been and is entitled to pursuant to the Family and Medical Leave Act of 1993.
3.    Waiver of Unknown Claims. This Agreement is intended to be effective as a
general release of and bar to each and every Claim hereinabove specified.
Executive acknowledges that he later may discover claims, demands, causes of
action or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Executive hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.
4.    ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”), and that this waiver and release is knowing and voluntary. Executive
and the Company agree that this waiver and release does not apply to any rights
or claims that may arise under the ADEA after the date Executive signs this
Agreement. Executive further expressly acknowledges and agrees that:


Supplemental Release
Page 2



--------------------------------------------------------------------------------




(a)    In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before executing this Agreement;
(b)    He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;
(c)    He was given a copy of this Agreement on September 30, 2016, and informed
that he had twenty-one (21) days within which to consider this Agreement and
that if he wished to execute this Agreement prior to the expiration of such
21-day period he will have done so voluntarily and with full knowledge that he
is waiving his right to have twenty-one (21) days to consider this Agreement;
and that such twenty-one (21) day period to consider this Agreement would not
and will not be re-started or extended based on any changes, whether material or
immaterial, that are or were made to this Agreement in such twenty-one (21) day
period after he received it;
(d)    He was informed that he had seven (7) days following the date of
execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
this revocation right, then (1) neither the Company nor Executive will have any
obligation under this Agreement, under the Separation Agreement, or under the
Consulting Agreement, and (2) the Effective Date Option shall terminate and
Executive shall have no further right with respect thereto or in respect
thereof. Any notice of revocation should be sent by Executive in writing in
accordance with the notice provisions set forth below in this Agreement so that
it is received within the seven-day period following execution of this Agreement
by Executive.
(e)    Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs for doing so, unless specifically authorized by federal law.
5.    No Transferred Claims. Executive warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Agreement
any released matter or any part or portion thereof.
6.    Return of Property. Executive represents and covenants that he has
returned to the to the Company (a) all physical, computerized, electronic or
other types of records, documents, proposals, notes, lists, files and any and
all other materials, including computerized electronic information, that refer,
relate or otherwise pertain to the Company or any of its Affiliates that were in
Executive’s possession, subject to Executive’s control or held by Executive for
others; and (b) all property or equipment that Executive has been issued by the
Company or any of its Affiliates during the course of his employment or property
or equipment that Executive otherwise possessed, including any keys, credit
cards, office or telephone equipment, computers (and any software, power cords,
manuals, computer bag and other equipment that was provided to Executive with
any such computers), tablets, smartphones, and


Supplemental Release
Page 3



--------------------------------------------------------------------------------




other devices. Executive acknowledges that he is not authorized to retain any
physical, computerized, electronic or other types of copies of any such
physical, computerized, electronic or other types of records, documents,
proposals, notes, lists, files or materials, and is not authorized to retain any
property or equipment of the Company of any of its Affiliates. Executive further
agrees that Executive will immediately forward to the Company any property of
the Company or any of its Affiliates that Executive discovers is in his
possession following the Separation Date.
7.    Miscellaneous.
(a)    Successors.
•This Agreement is personal to Executive and shall not be assignable by
Executive.
•This Agreement shall inure to the benefit of and be binding upon the Company
and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for the Company under the terms of this Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires ownership of the
Company or to which the Company assigns this Agreement by operation of law or
otherwise.
(b)    Notices. All notices, requests, demands and other communications called
for by this Agreement will be in writing and will be deemed given (1) on the
date of delivery if delivered personally, by facsimile or by electronic mail,
(2) one (1) day after being sent by a well-established commercial overnight
service, or (3) four (4) days after being mailed by registered or certified
mail, return receipt requested, prepaid and addressed to the parties or their
successors at the following addresses, or at such other addresses as the parties
may later designate in writing:
If to the Company:
Chief Executive Officer
CTI BioPharma Corp.
3101 Western Avenue, Suite 600
Seattle, Washington 98121

with a copy (which shall not constitute notice) to:
C. Brophy Christensen, Esq.
O’Melveny & Myers LLP
Two Embarcadero Center, 28th Floor
San Francisco, CA 94111-3823




Supplemental Release
Page 4



--------------------------------------------------------------------------------




If to Executive:
at the last residential address reflected on the Company’s records.
(c)    Severability. In the event that any portion of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such portion to other
persons or circumstances will be interpreted so as reasonable to effect the
intent of the parties hereto.
(d)    Governing Law. This Agreement shall be deemed to have been executed and
delivered within the State of Washington and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Washington without regard to principles of
conflict of laws.
(e)    Signature Page. Photographic or PDF copies of this Agreement (including
the signature page hereto) may be used in lieu of the originals for any purpose.
(f)    Voluntary Execution of Agreement. This Agreement is executed voluntarily
by Executive and without any duress or undue influence with the full intent of
releasing all claims. Executive acknowledges that (a) he has read this
Agreement; (b) he has had the opportunity to seek legal counsel of his own
choice; (c) he understands the terms and consequences of this Agreement and of
the releases it contains; and (d) he is fully aware of the legal and binding
effect of this Agreement.
(g)    Headings; Construction. The section and paragraph headings and titles
contained in this Agreement are inserted for convenience only, and they neither
form a part of this Agreement nor are they to be used in the construction or
interpretation of this Agreement. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders and the neutral. Where specific language is used to
clarify by example a general statement contained herein, such specific language
shall not be deemed to modify, limit or restrict in any manner the construction
of the general statement to which it relates.
EXECUTED this _____ day of ___________________, 2016.




______________________________

James A. Bianco




Supplemental Release
Page 5



--------------------------------------------------------------------------------





EXHIBIT D

EFFECTIVE DATE OPTION AGREEMENT


CTI BIOPHARMA CORP.
2015 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT
(GLOBAL FORM)



THIS STOCK OPTION AGREEMENT, including any country-specific appendices attached
hereto, (collectively the “Option Agreement”) is dated as of October 2, 2016
(the “Grant Date”) by and between CTI BioPharma Corp., a Washington corporation
(the “Corporation”), and James A. Bianco, M.D. (the “Participant”). Capitalized
terms used herein and not otherwise defined shall have the meaning assigned to
such terms in the Plan.
W I T N E S S E T H
WHEREAS, pursuant to and under the CTI BioPharma Corp. 2015 Equity Incentive
Plan (the “Plan”), the Corporation desires to grant to the Participant,
effective as of the date hereof, the Option (as defined below), upon the terms
and conditions set forth herein and in the Plan.
NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:
1.Grant.
According to and subject to the terms and conditions of this Option Agreement
and the Plan, which is incorporated herein by reference, the Corporation hereby
grants to the Participant the option (the “Option”) to purchase all or any part
of an aggregate of 6,539,290 shares of Common Stock (the “Shares”) at the
exercise price per share (the “Exercise Price”) determined as set forth below.
The per share Exercise Prices shall be as follows: (1) 2,000,000 Shares covered
by the Option at a per share Exercise Price of $1.10, and (2) 4,539,290 Shares
covered by the Option at a per share Exercise Price of $0.3743. The Option will
be treated as a Nonqualified Stock Option (for U.S. employees). A copy of the
Plan is publicly available and has been filed with the SEC and will be furnished
to the Participant upon the Participant’s request. The Exercise Price and the
number of Shares covered by the Option are subject to adjustment under Section
7.1 of the Plan.


Effective Date Option Agreement
Page 1



--------------------------------------------------------------------------------




2.
Vesting; Limits on Exercise.

The Option is vested and, subject to an exercise limitation set forth in the
Separation and Release Agreement by and between the Corporation and the
Participant dated on or about the Grant Date (the “Separation Agreement”),
exercisable as of the Grant Date.
•Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue, until the expiration
or earlier termination of the Option as provided in this Option Agreement and
the Plan.
•No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.
3.
Continuance of Employment/Service Required; No Employment/Service Commitment.

The Option grant and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Corporation or any
Subsidiary nor shall it create a right to employment or be interpreted as
forming an employment or services contract with the Corporation or any
Subsidiary and shall not interfere with the ability of the Corporation or any
Subsidiary, as applicable, to terminate the Participant’s employment or service
relationship (if any) or affect the right of the Corporation or any Subsidiary
to increase or decrease the Participant’s other compensation. Nothing in this
Option Agreement, however, is intended to adversely affect any contractual
right(s) of the Participant, independent of the Option grant and this Option
Agreement, between the Participant and Corporation or any Subsidiary without his
or her consent thereto.
4.
Method of Exercise of Option.

Any vested portion of the Option may be exercised by the Participant’s delivery
of a written or electronic notice of exercise (in a form acceptable to the
Corporation) to the Secretary of the Corporation (or its designee), setting
forth the number of Shares with respect to which the Option is to be exercised,
accompanied by full payment of the aggregate Exercise Price and any Tax-Related
Items (as defined in Section 7 below).
The Exercise Price shall be payable to the Corporation by one or more following
methods:
(a) by check;
(b) through irrevocable instructions from the Participant to the Corporation’s
designated broker or other broker permitted by the Corporation to remit funds
required to satisfy all or a portion of the Exercise Price to the Corporation
under a broker-assisted cashless exercise; provided, however, that the
Participant shall be permitted to engage an individual broker in connection with
the cashless exercise contemplated under this Section 4(b) to the extent the


Effective Date Option Agreement
Page 2



--------------------------------------------------------------------------------




Participant has adopted an arrangement that is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities Act (a “10b5-1
Trading Plan”) with respect to transactions involving the Option and/or Shares
subject to the Option; or
(c) through such other method of exercise permitted by the Administrator, in its
sole discretion, pursuant to Section 5.5 of the Plan.
As soon as practicable after receipt of the Participant’s written notice of
exercise and full payment of the Exercise Price and any Tax-Related Items, the
Corporation shall deliver to the Participant Share certificates (which may be in
book entry form) representing the Shares underlying the exercised Option.
5.
Early Termination of Option.

5.1    Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on October 14, 2018 (the “Expiration
Date”).
5.2    Possible Termination of Option upon Certain Events. The Option is subject
to possible termination in connection with certain corporate events as provided
in Section 7.2 of the Plan as well as the Corporation’s right to terminate the
Option as provided in the Separation Agreement.
6.
Non-Transferability.

The Option may not be subject to sale, transfer, alienation, assignment, pledge,
encumbrance or charge, other than by will or by the laws of descent and
distribution and the Option may only be exercised by the Participant during his
or her lifetime.
7.
Tax Withholding.

The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Subsidiary employing or retaining the
Participant, the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Corporation or
the Subsidiary employing or retaining the Participant. The Participant further
acknowledges that the Corporation and/or the Subsidiary employing or retaining
the Participant (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Option,
including, but not limited to, the grant, vesting or exercise of the Option, the
subsequent sale of Shares acquired pursuant to such exercise and the receipt of
any dividends; and (2) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Participant’s liability for Tax-Related Items or achieve any particular tax
result except as otherwise expressly provided in the Option Agreement or any
other agreement with the Participant. Further, if the Participant is subject to
Tax-Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding


Effective Date Option Agreement
Page 3



--------------------------------------------------------------------------------




event, as applicable, the Participant acknowledges that the Corporation and/or
the Subsidiary employing or retaining the Participant (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Corporation
and/or the Subsidiary employing or retaining the Participant to satisfy all
Tax-Related Items. In this regard, the Participant authorizes the Corporation
and/or the Subsidiary employing or retaining the Participant, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of Shares
acquired at exercise of the Option either through:
•
a voluntary sale by the Participant by providing irrevocable instructions to the
Corporation’s designated broker to remit funds required to satisfy all or a
portion of the Tax-Related Items to the Corporation and/or the Subsidiary
employing or retaining the Participant under a broker-assisted cashless exercise
program implemented by the Corporation in connection with the Plan; provided,
however, that the Participant shall be permitted to engage an individual broker
in connection with the cashless exercise to the extent the Participant has
adopted a 10b5-1 Trading Plan with respect to transactions involving the Option
and/or Shares subject to the Option; or

•
through a mandatory sale arranged by the Corporation on the Participant’s behalf
pursuant to this authorization (without further consent).

The Corporation may withhold or account for Tax-Related Items by considering
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Share
equivalent. Finally, the Participant agrees to pay to the Corporation or the
Subsidiary employing or retaining the Participant, including through withholding
from the Participant’s wages or other cash compensation payable to the
Participant by the Corporation and/or the Subsidiary employing or retaining the
Participant any amount of Tax-Related Items that the Corporation or the
Subsidiary employing or retaining the Participant may be required to withhold or
account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Corporation may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.
8.
Nature of Grant.

In accepting the grant of the Option, the Participant acknowledges, understands
and agrees that:
(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time, to the extent permitted by the Plan;


Effective Date Option Agreement
Page 4



--------------------------------------------------------------------------------




(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option or other grants of Awards, if
any, will be at the sole discretion of the Corporation;
(d)    the Participant is voluntarily participating in the Plan;
(e)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(f)    the Option and the Shares subject to the Option, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;
(g)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(h)    unless otherwise provided in the Plan or by the Corporation in its
discretion, the Option and the benefits evidenced by this Option Agreement do
not create any entitlement to have the Option or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Corporation’s
Shares; and
(i)    the following provisions apply if the Participant is providing services
outside the United States:
(i)     the Option and the Shares subject to the Option are not part of normal
or expected compensation or salary for any purpose; and
(ii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the Participant’s termination of active
service (for any reason whatsoever whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant’s employment or
service agreement, if any), and in consideration of the grant of the Option to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Corporation or any Subsidiary,
waives his or her ability, if any, to bring any such claim, and releases the
Corporation and its Subsidiaries from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


Effective Date Option Agreement
Page 5



--------------------------------------------------------------------------------




(iii) the Participant acknowledges and agrees that neither the Corporation nor
any Subsidiary shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the Option or of any amounts due to the Participant pursuant to the
exercise of the Option or the subsequent sale of any Shares acquired upon
exercise.
9.
No Advice Regarding Grant.

The Participant is hereby advised to consult with his or her own tax, legal
and/or investment advisors with respect to any advice the Participant may
determine is needed or appropriate with respect to the Option (including,
without limitation, to determine the tax consequences with respect to the Option
and any Shares that may be acquired upon exercise of the Option) or to his or
her participation in the Plan. Neither the Corporation nor any of its officers,
directors, affiliates or advisors makes any representation (except for the terms
and conditions expressly set forth in this Option Agreement) or recommendation
with respect to the Option or the Participant’s participation in the Plan.
10.
Data Privacy.

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data by and among, as applicable, the Corporation, the Participant’s employer
and any Subsidiaries ("Data") for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan. The
Participant understands that the Corporation, the Participant’s employer or any
Subsidiary retaining the Participant may hold certain personal information about
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Options or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Participant’s favor, for the exclusive purpose of
implementing, administering and managing the Plan. The Participant understands
that Data may be transferred to E*Trade Financial Services, Inc. or any other
possible recipients which may be assisting the Corporation (presently or in the
future) with the implementation, administration and management of the Plan. The
Participant understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the
Participant’s country. The Participant understands that, if he or she resides
outside the United States, the Participant may request a list with the names and
addresses of any potential recipients of the Data by contacting the
Participant’s employer’s human resources representative or the Subsidiary
retaining the Participant. The Participant authorizes the Corporation, E*Trade
Financial Services, Inc. and any other possible recipients which may assist the
Corporation (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan. The Participant
understands that Data will be held only as long as is necessary to implement,


Effective Date Option Agreement
Page 6



--------------------------------------------------------------------------------




administer and manage the Participant’s participation in the Plan. The
Participant understands that, if he or she resides outside the United States,
the Participant may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing Participant’s human resources representative or the
Subsidiary retaining the Participant. Further, the Participant understands that
the Participant is providing the consents herein on a purely voluntary basis. If
the Participant does not consent, or if the Participant later seeks to revoke
the Participant’s consent, the Participant’s employment status or service and
career with the Participant’s employer or the Subsidiary retaining the
Participant will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Corporation may
not be able to grant Options to the Participant or administer or maintain such
Options. Therefore, Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s employer's human resources
representative or the Subsidiary retaining the Participant.


11.
Insider Trading Restrictions/Market Abuse Laws.

The Participant acknowledges that the Participant may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United States and the Participant’s country of residence (if
different), which may affect his or her ability to acquire or sell Shares or
rights to Shares (e.g., Options) under the Plan during such times as the
Participant is considered to have “inside information” regarding the Corporation
(as defined by the laws in the applicable jurisdictions, including the United
States and the Participant’s country of residence). Any restrictions under these
laws or regulations are separate from and in addition to any restrictions that
may be imposed under any applicable Corporation insider trading policy. The
Participant is responsible for ensuring compliance with any applicable
restrictions and is advised to consult his or her personal legal advisor on this
matter.
12.
Notices.

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Participant at the address last reflected
on the Corporation’s payroll records, or at such other address as either party
may hereafter designate in writing to the other. Any such notice shall be
delivered in person or shall be enclosed in a properly sealed envelope addressed
as aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government or any equivalent non-United States
postal office. Any such notice shall be given only when received, but if the
Participant is no longer employed by or providing services to the Corporation or
a Subsidiary, shall be deemed to have been duly given five business days after
the date mailed in accordance with the foregoing provisions of this Section 12.


Effective Date Option Agreement
Page 7



--------------------------------------------------------------------------------




13.
Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by
reference. The Participant agrees to be bound by the terms of the Plan and this
Option Agreement. The Participant acknowledges having read and understanding the
Plan, the Prospectus for the Plan, and this Option Agreement. Unless otherwise
expressly provided in other sections of this Option Agreement, provisions of the
Plan that confer discretionary authority on the Administrator do not and shall
not be deemed to create any rights in the Participant unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the
Administrator so conferred by appropriate action of the Administrator under the
Plan after the date hereof.
14.
Entire Agreement.

This Option Agreement, the Plan, the Separation Agreement, and the consulting
agreement by and between the Participant and the Corporation dated on or about
the Grant Date, constitute the entire agreement and supersede all prior
understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.
The Plan may be amended, suspended or terminated pursuant to Section 8.6 of the
Plan. This Option Agreement may be amended by the Administrator from time to
time, provided that any such amendment must be in writing and signed by the
Corporation. Except as otherwise provided in the Plan, any such amendment that
materially and adversely affects the Participant’s rights under this Option
Agreement requires the consent of the Participant in order to be effective with
respect to the Option, provided that such consent shall not be required if the
Administrator determines, in its sole and absolute discretion, that the
amendment is required or advisable in order for the Corporation, the Plan or
this Option to satisfy applicable law, to meet the requirements of any
accounting standard or to avoid any adverse accounting treatment. The
Corporation may, however, unilaterally waive any provision hereof in writing to
the extent such waiver does not adversely affect the interests of the
Participant hereunder, but no such waiver shall operate as or be construed to be
a subsequent waiver of the same provision or a waiver of any other provision
hereof.
15.
Effect of this Agreement.

Subject to the Corporation’s right to terminate the Option pursuant to Section
8.6 of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Corporation.
16.
Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.


Effective Date Option Agreement
Page 8



--------------------------------------------------------------------------------




17.
Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.
18.
Governing Law; Venue.

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Washington without regard to conflict
of law principles thereunder.
19.
Clawback Policy.

The Option is subject to the terms of any recoupment, clawback or similar
provisions of applicable law (in each case, without regard to whether any such
applicable law was implemented or promulgated, as applicable, after the date the
Option was granted), any of which could in certain circumstances require
forfeiture of the Option and repayment or forfeiture of any Shares or other cash
or property received with respect to the Option (including any value received
from a disposition of the Shares acquired upon exercise of the Option).
20.
Language.

If the Participant has received this Option Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
21.
Electronic Delivery and Acceptance.

The Corporation may, in its sole discretion, decide to deliver any documents
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Corporation or a third party designated by the
Corporation.
22.
Severability.

The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
23.
Appendices.

Notwithstanding any provisions in this Option Agreement, the Option shall be
subject to any special terms and conditions set forth in any Appendix to this
Option Agreement for the Participant’s country. Moreover, if the Participant
relocates to any other country, special terms and conditions for such country
will apply to the Participant (including, to the extent that an Appendix hereto
pertains to the country to which the Participant relocates, those specified in
such applicable Appendix), to the extent the Corporation determines that the
application of such


Effective Date Option Agreement
Page 9



--------------------------------------------------------------------------------




terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendices constitute part of this Option Agreement.
24.
Imposition of Other Requirements.

Subject to Section 14 of this Option Agreement, the Corporation reserves the
right to impose other requirements on the Participant’s participation in the
Plan, on the Option and on any Shares acquired under the Plan, to the extent the
Corporation determines it is necessary or advisable for legal or administrative
reasons and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.




Effective Date Option Agreement
Page 10



--------------------------------------------------------------------------------




CTI BioPharma Corp.
a Washington corporation


By: /s/ Frederick W. Telling    
Print Name: Frederick W. Telling


Title: Director

PARTICIPANT

/s/ James A. Bianco    
James A. Bianco, M.D.






Effective Date Option Agreement
Page 11



--------------------------------------------------------------------------------






APPENDIX A


CTI BIOPHARMA CORP.
2015 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR EMPLOYEES


Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Option Agreement.
Terms and Conditions
This Appendix A includes additional terms and conditions for employees that
govern the Option and the Shares subject to the Option if the Participant
resides and/or works in one of the countries listed below. If the Participant is
a citizen or resident of a country (or is considered as such for local law
purposes) other than the one in which the Participant is currently residing
and/or working or if the Participant moves to another country after receiving
the grant of the Option, the Corporation will, in its sole discretion, determine
the extent to which the terms and conditions herein will be applicable to the
Participant.
Notifications
This Appendix A also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2015. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information in this Appendix A as the only source of information relating
to the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Option is exercised or the
Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Corporation is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.


First Effective Date Option Agreement
Appendix A-1

--------------------------------------------------------------------------------




ITALY
Terms and Conditions
Method of Exercise.
The following paragraph supplements Section 4 of the Option Agreement:
Notwithstanding anything to the contrary in the Plan or the Option Agreement,
the Participant will be required to pay the Exercise Price by a cashless
exercise under a broker-assisted cashless exercise program implemented by the
Corporation in connection with the Plan such that all Shares subject to the
exercised Option will be sold immediately upon exercise (i.e. a “same day sale”)
and the sales proceeds, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Participant. The
Corporation reserves the right to provide the Participant with additional
methods of exercise in the future.
Plan Document Acknowledgment.
In accepting the Option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Option Agreement and has reviewed the Plan
and the Option Agreement, including this Appendix A, in their entirety and fully
understands and accepts all provisions of the Plan and the Option Agreement,
including this Appendix A. The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
provisions of the Stock Option Agreement: Section 1 (Grant); Section 2 (Vesting;
Limits on Exercise); Section 3 (Continuance of Service Required; No
Employment/Service Commitment); Section 5 (Early Termination of Option); Section
6 (Non-Transferability); Section 7 (Tax Withholding); Section 8 (Nature of
Grant); Section 11 (Insider Trading Restrictions/Market Abuse Laws); Section 19
(Governing Law; Venue); Section 20 (Clawback Policy); Section 21 (Language);
Section 22 (Electronic Delivery and Acceptance); Section 23 (Severability);
Section 24 (Appendices); Section 25 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix A.
Data Privacy. This provision replaces in its entirety, Section 10 (Data Privacy)
of the Option Agreement:
The Participant understands that the Corporation or the participant’s employer
(the “Employer”) may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all Options or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant is aware that providing the
Corporation with the Participant’s Data is necessary for the performance of the
Option Agreement and that the Participant’s refusal to provide such Data would
make it impossible for the Corporation to perform its contractual obligations
and may affect the Participant’s ability to participate in the Plan.


First Effective Date Option Agreement
Appendix A-2

--------------------------------------------------------------------------------




The “Controller” of personal data processing is CTI BioPharma Corp. 3101 Western
Ave., Seattle, WA 98121, USA; its representative in Italy is currently the
office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Corporation or its Subsidiaries, or to any
third parties assisting in the implementation, administration and management of
the Plan, including any transfer required to E*Trade Financial Services, Inc. or
other third party with whom Shares acquired upon exercise of Options may be
deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The processing activity, including
the transfer of the Participant’s personal data abroad, outside of the European
Union, as herein specified and pursuant to applicable laws and regulations, does
not require the Participant’s consent thereto as the processing is necessary for
the performance of contractual obligations related to the implementation,
administration and management of the Plan. The Participant understands that Data
processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data are collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.
The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that pursuant to art.7 of
D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing. Furthermore, the Participant
is aware that the Participant’s Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting a local representative available at
the following address: office of the Italian branch of CTI Life Sciences Limited
with registered offices at Via Amedei 8, 20123 Milan, Italy.
Notifications
Foreign Asset/Account Reporting Information.
If the Participant is an Italian resident and holds investments or financial
assets outside of Italy (e.g., Shares received upon exercise of Options) during
any fiscal year which may generate income taxable in Italy (or if the
Participant is the beneficial owner of such an investment or asset even if the
Participant does not directly hold the investment or asset), the Participant is
required to report such investments or assets on the Participant’s annual tax
return for such fiscal year (on UNICO Form, RW Schedule, or on a special form if
the Participant is not required to file a tax return).


First Effective Date Option Agreement
Appendix A-3

--------------------------------------------------------------------------------




UNITED KINGDOM




Terms and Conditions


Tax Obligations.


This provision supplements Section 7 (Tax Withholding) of the Option Agreement
for Employees:
If payment or withholding of the income tax due is not made within ninety (90)
days of the end of the U.K. tax year (April 6- April 5) in which the event
giving rise to the liability occurs or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), the amount of any uncollected income tax will constitute a loan owed by
the Participant to the Participant’s employer (the “Employer”), effective on the
Due Date. The Participant agrees that the loan will bear interest at the
then-current Official Rate of Her Majesty’s Revenue and Customs (“HMRC”), it
will be immediately due and repayable, and the Corporation or the Participant’s
Employer may recover it at any time thereafter by any of the means referred to
in Section 7 of the Option Agreement.
Notwithstanding the foregoing, if the Participant is a director or executive
officer of the Corporation (within the meaning of Section 13(k) of the 1934
Act), he or she will not be eligible for such a loan to cover the income tax due
as described above. In the event that the Participant is such a director or
executive officer and the income tax is not collected from or paid by the
Participant by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions may be payable. The Participant is responsible
for reporting and paying any income tax due on this additional benefit directly
to HMRC under the self-assessment regime. The Participant is responsible for
reimbursing the Corporation or the Employer for the value of any national
insurance contribution due on this additional benefit and acknowledges that the
Corporation or the Employer may recover such amount from him or her by any of
the means referred to in Section 7 of the Option Agreement.


Joint Election.


As a condition of the Participant’s participation in the Plan, the Participant
agrees to accept any liability for secondary Class 1 national insurance
contributions which may be payable by the Corporation and/or the Employer in
connection with the Option and any event giving rise to Tax-Related Items (the
“Employer’s NICs”). Without limitation to the foregoing, the Participant agrees
to enter into a joint election with the Corporation (the “Joint Election”), the
form of such Joint Election being formally approved by HMRC, and to execute any
other consents or elections required to accomplish the transfer of the
Employer’s NICs to the Participant. The Participant further agrees to execute
such other joint elections as may be required between the Participant and any
successor to the Corporation and/or the Employer. The


First Effective Date Option Agreement
Appendix A-4

--------------------------------------------------------------------------------




Participant further agrees that the Corporation and/or the Employer may collect
the Employer’s NICs from him or her by any of the means set forth in Section 7
of the Option Agreement.


If the Participant does not enter into a Joint Election, or if approval of the
Joint Election has been withdrawn by HMRC or if such Joint Election is jointly
revoked by the Participant and the Corporation or the Employer, as applicable,
the Corporation, in its sole discretion and without any liability to the
Corporation or the Employer, may choose not to issue or deliver any Shares to
the Participant upon exercise of the Option.




UNITED STATES


Terms and Conditions


The following provisions apply to the Participant if the Option is designated as
an Qualified Option:


Qualified Option Value Limit.


This provision supplements Section 2 (Vesting; Limits on Exercise) of the Option
Agreement:


If the Option is designated as an Qualified Option, and if the aggregate Fair
Market Value of the shares with respect to which Qualified Options (whether
granted under the Option or otherwise) first become exercisable by the
Participant in any calendar year exceeds $100,000, as measured on the applicable
Grant Dates, the limitations of Section 5.8.1 of the Plan shall apply and to
such extent the Option will be rendered a Nonqualified Stock Option.


Method of Exercise of Option.


This provision supplements Section 4 (Method of Exercise of Option) of the
Option Agreement:


The Option will qualify as an Qualified Option only if it meets all of the
applicable requirements of the Code. If the Option is designated as an Qualified
Option, the Option may be rendered a nonqualified Option if the Administrator
permits the use of one or more of the non-cash payment alternatives referenced
in Section 5.2.3 of the Plan.


Early Termination of Option.


This provision supplements Section 5 (Early Termination of Option) of the Option
Agreement:


Notwithstanding any post-termination exercise period provided for herein or in
the Plan, the Option will qualify as an Qualified Option only if it is exercised
within the applicable


First Effective Date Option Agreement
Appendix A-5

--------------------------------------------------------------------------------




exercise periods for Qualified Options under, and meets all of the applicable
requirements of, the Code. If the Option is designated as an Qualified Option,
the Option will be rendered a nonqualified Option if the Option is not exercised
within the applicable exercise periods for Qualified Options or does not meet
such other requirements.


Non-Transferability.


This provision supplements Section 6 (Non-Transferability) of the Option
Agreement:


Notwithstanding anything to the contrary in this section or the Option
Agreement, the Option and any other rights of the Participant under this Option
Agreement or the Plan are nontransferable and exercisable only by the
Participant, except as set forth in Section 5.1.2 of the Plan.


First Effective Date Option Agreement
Appendix A-6

--------------------------------------------------------------------------------





APPENDIX B


CTI BIOPHARMA CORP.
2015 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT


COUNTRY-SPECIFIC TERMS AND CONDITIONS FOR DIRECTORS AND CONSULTANTS
Capitalized terms used but not otherwise defined herein shall have the meaning
given to such terms in the Plan and the Option Agreement.
Terms and Conditions
This Appendix B includes additional terms and conditions for directors and
consultants that govern the Option and the Shares subject to the Option if the
Participant resides and/or works in one of the countries listed below. If the
Participant is a citizen or resident of a country (or is considered as such for
local law purposes) other than the one in which the Participant is currently
residing and/or working or if the Participant moves to another country after
receiving the grant of the Option, the Corporation will, in its sole discretion,
determine the extent to which the terms and conditions herein will be applicable
to the Participant.
Notifications
This Appendix B also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
the Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of March 2015. Such laws are often complex and change frequently.
As a result, the Corporation strongly recommends that the Participant not rely
on the information in this Appendix B as the only source of information relating
to the consequences of the Participant’s participation in the Plan because the
information may be out of date at the time that the Option is exercised or the
Participant sells Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Corporation is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently residing and/or working (or if the
Participant is considered as such for local law purposes) or if the Participant
moves to another country after receiving the grant of the Option, the
information contained herein may not be applicable to the Participant in the
same manner.


First Effective Date Option Agreement
Appendix B-1

--------------------------------------------------------------------------------






ITALY
Terms and Conditions
Method of Exercise.
The following paragraph supplements Section 4 of the Option Agreement:
Notwithstanding anything to the contrary in the Plan or the Option Agreement,
the Participant will be required to pay the Exercise Price by a cashless
exercise under a broker-assisted cashless exercise program implemented by the
Corporation in connection with the Plan such that all Shares subject to the
exercised Option will be sold immediately upon exercise (i.e. a “same day sale”)
and the sales proceeds, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to the Participant. The
Corporation reserves the right to provide the Participant with additional
methods of exercise in the future.
Plan Document Acknowledgment.
In accepting the Option, the Participant acknowledges that the Participant has
received a copy of the Plan and the Option Agreement and has reviewed the Plan
and the Option Agreement, including this Appendix B, in their entirety and fully
understands and accepts all provisions of the Plan and the Option Agreement,
including this Appendix B. The Participant further acknowledges that the
Participant has read and specifically and expressly approves the following
provisions of the Stock Option Agreement: Section 1 (Grant); Section 2 (Vesting;
Limits on Exercise); Section 3 (Continuance of Employment/Service Required); No
Employment/Service Commitment); Section 5 (Early Termination of Option); Section
6 (Non-Transferability); Section 7 (Tax Withholding); Section 8 (Nature of
Grant); Section 11 (Insider Trading Restrictions/Market Abuse Laws); Section 19
(Governing Law; Venue); Section 20 (Clawback Policy); Section 21 (Language);
Section 22 (Electronic Delivery and Acceptance); Section 23 (Severability);
Section 24 (Appendices); Section 25 (Imposition of Other Requirements); and the
Data Privacy provision below in this Appendix B.
Data Privacy.
This provision replaces in its entirety, Section 10 (Data Privacy) of the Option
Agreement:
The Participant understands that the Corporation or the Subsidiary retaining the
Participant may hold certain personal information about the Participant,
including, but not limited to, the Participant’s name, home address and
telephone number, date of birth, social security number (or any other social or
national identification number), salary, nationality, job title, number of
Shares held and the details of all Options or any other entitlement to Shares
awarded, cancelled, exercised, vested, unvested or outstanding (the “Data”) for
the purpose of implementing, administering and managing the Participant’s
participation in the Plan. The Participant is aware that providing the
Corporation with the Participant’s Data is


First Effective Date Option Agreement
Appendix B-2

--------------------------------------------------------------------------------




necessary for the performance of the Option Agreement and that the Participant’s
refusal to provide such Data would make it impossible for the Corporation to
perform its contractual obligations and may affect the Participant’s ability to
participate in the Plan.
The “Controller” of personal data processing is CTI BioPharma Corp., 3101
Western Ave., Seattle, WA 98121, USA; its representative in Italy is currently
the office of the Italian branch of CTI Life Sciences Limited with registered
offices at Via Amedei 8, 20123 Milan, Italy. The Participant understands that
the Data may be transferred to the Corporation or its Subsidiaries, or to any
third parties assisting in the implementation, administration and management of
the Plan, including any transfer required to E*Trade Financial Services, Inc. or
other third party with whom Shares acquired upon exercise of Options may be
deposited. Furthermore, the recipients that may receive, possess, use, retain
and transfer such Data for the above mentioned purposes may be located in Italy
or elsewhere, including outside of the European Union and the recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Participant’s country. The processing activity, including
the transfer of the Participant’s personal data abroad, outside of the European
Union, as herein specified and pursuant to applicable laws and regulations, does
not require the Participant’s consent thereto as the processing is necessary for
the performance of contractual obligations related to the implementation,
administration and management of the Plan. The Participant understands that Data
processing relating to the purposes above specified shall take place under
automated or non-automated conditions, anonymously when possible, that comply
with the purposes for which Data are collected and with confidentiality and
security provisions as set forth by applicable laws and regulations, with
specific reference to D.lgs. 196/2003.
The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that pursuant to art.7 of
D.lgs 196/2003, the Participant has the right, including but not limited to,
access, delete, update, request the rectification of the Participant’s Data and
cease, for legitimate reasons, the Data processing. Furthermore, the Participant
is aware that the Participant’s Data will not be used for direct marketing
purposes. In addition, the Data provided can be reviewed and questions or
complaints can be addressed by contacting a local representative available at
the following address: office of the Italian branch of CTI Life Sciences Limited
with registered offices at Via Amedei 8, 20123 Milan, Italy.
Notifications
Foreign Asset/Account Reporting Information.
If the Participant is an Italian resident and holds investments or financial
assets outside of Italy (e.g., Shares received upon exercise of Options) during
any fiscal year which may generate income taxable in Italy (or if the
Participant is the beneficial owner of such an investment or asset even if the
Participant does not directly hold the investment or asset), the Participant is
required to report such investments or assets on the Participant’s annual tax
return for such fiscal


First Effective Date Option Agreement
Appendix B-3

--------------------------------------------------------------------------------




year (on UNICO Form, RW Schedule, or on a special form if the Participant is not
required to file a tax return).




UNITED KINGDOM


Terms and Conditions


Grant.


Notwithstanding anything contrary in the Plan, due to securities law
requirements, no grants will be made to Nonemployee Directors or Consultants in
the United Kingdom.


UNITED STATES


Terms and Conditions


Tax Information.


The Option is not an incentive stock option within the meaning of Section 422 of
the Code.




First Effective Date Option Agreement
Appendix B-4